Citation Nr: 1541589	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-15 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to August 20, 2001, for the grant of service connection for temporomandibular joint (TMJ) disorder, based on clear and unmistakable error (CUE) in a November 1998 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1997.  

This appeal came before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Board granted an earlier effective date for the grant of service connection for TMJ disorder, from July 15, 2009, to August 20, 2001.  The Veteran appealed the Board's decision to the extent that it denied an effective date earlier than August 20, 2001, to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Memorandum Decision, the Court set aside the May 2014 Board decision, and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its May 2015 Memorandum Decision, the Court determined that an August 2010 statement submitted by the Veteran "reasonably raised the issue of CUE" in a November 1998 rating decision.  The Court found that the August 2010 statement reflected the Veteran's "intent to seek revision of the 1998 rating decision either because the evidence before the RO undebatably established that she had TMJ disorder or because the RO erred by failing to address whether [the Veteran] was entitled to service connection for a TMJ disorder."  The Court therefore determined that "the record demonstrates that [the Veteran] reasonably raised an allegation of CUE before the RO and the Board, and remand is warranted for the Board to remand this matter to the RO for adjudication."

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to an effective date prior to August 20, 2001, for the grant of service connection for TMJ disorder, based on CUE in the November 1998 rating decision.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




